DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. 
Applicant has not filed certified copies of EM008318786 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Specification Objection
The description of the drawing does not include a statement of angle of view such as “front view”. Alternatively, the view might depict the “plan view”. The examiner recommends describing the figure as:
--1. A front view of a [title]. –
See the rejection below regarding the title.
Rejection under 35 U.S.C 171
The following is a quotation of 35 U.S.C. 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefore, subject to the conditions and requirements of this title. The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
The claim is rejected under 35 U.S.C. 171 because the design is not shown applied to an article of manufacture. 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance.  See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171. Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262
The title, “Decorative Pattern for Surfaces” does not specifically identify the article in which the design is embodied. A pattern or idea is not an article of manufacture. Moreover, the drawings do not show the design embodied in an identifiable object. 
Note the following related to the claiming of ornamentation apart from an article of manufacture:
1) The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. 
2) A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
The invention is not the article and is not the design per se, but is the design applied.  When the applicant has shown the design applied to one article, the applicant has fulfilled the requirement of reducing the invention to practice, and applicant may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given. In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm' r Pat. 1916) 
3) It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  [T]he design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application. In re Schnell supra, at 26
4) The claim in a design patent must be directed to the design for an article not the design of an article and is inclusive of ornamental designs of all kinds including surface ornamentation as well as configuration of goods (35 U.S.C. 171). In re Zahn, 204 USPQ 988 at 995(CCPA 1980). Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP § 1503.01.
To include additional drawings showing the “decorative pattern” applied to an article of manufacture would introduce new matter. And, changing the specification to indicate that the “decorative pattern” is applied to a specific object would introduce new matter. 
Clarification of the title by specifying an article in which the design is embodied in this application will likely introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). This is particularly pertinent because the title refers to “surfaces”. This is broadening because it is not clear from the specification or the drawings what the “surface” might be. Moreover, the design is required to be in a single article of manufacture not a multiplicity of unknown objects with “surfaces”. 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). Any change in the title must have antecedent basis in the filed papers. It must be apparent that applicant was in possession of the amended design at the time of original filing. 


Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:

    PNG
    media_image1.png
    400
    439
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector]The quality of the drawings is poor making it impossible to understand elements of the pattern. See the illustration below:












The arrows point out what might be elements in broken line and therefore not claimed. These pointed out spaces might be also be just separations between elements but this is not certain without conjecture. The lack of clarity makes the design indefinite and non-enabling. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve this issue, determine if the spaces are intended open spaces between elements and providing drawings of better quality to make this clear. 
If the spaces are meant to indicate part of the figure is unclaimed, consider adding the following statement after the figure description and before the claim to make this clear and consider improving the quality of the drawings. 
--The broken lines depict portions of the [title] that form no part of the claimed design. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended.
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
The claim is refused under 35 U.S.C. 171 and 35 U.S.C. 112 (a) and (b). A reply is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918